PER CURIAM:
Melvin Stanley Yates, II, appeals from the district court’s order affirming the determination by the bankruptcy court that the District of Columbia was not precluded from introducing evidence of fraudulent conduct by Yates in its civil action to enforce the Consumer Protection Procedures Act, D.C.Code Ann. §§ 28-3904, 28-3909 (2001), against Yates after it had voluntarily dismissed with prejudice its claim that any debt in its favor against Yates based on fraud was nondischargeable in Yates’ bankruptcy action. We have reviewed the briefs, the joint appendix, and the bankruptcy court and district court orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Yates v. District of Columbia, No. CA-04-2845-8-RWT (D. Md. filed Nov. 10, 2004; entered Nov. 12, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED